Grant, J.
(dissenting). I cannot concur in the construction placed by my brethren upon the contract of insurance upon which the plaintiff seeks to recover. It seems to me entirely clear that this was a contract for what is known as “winter insurance,” and covered the property insured only when the boat was “laid up and properly moored in the harbor of Bay City.” This construction follows from the further language of the contract:
*58“Permission is hereby given to do painting, and to make necessary alterations and repairs, and to fit out in the spring, and to move from dock to dock for the purpose of loading and unloading cargo.”
No such language would be appropriate or necessary to cover a boat and its contents while engaged in navigation. There could have been no object in describing the “steamer Burlington, laid up and properly moored in the harbor of Bay City,” except it was to fix the locus in quo during the life of the policy. If it were the intention to insure the boat under all circumstances, it would only have been necessary to describe the property as the steamer Burlington and its contents. That the plaintiff so understood the contract is evident from his telegram to the defendant:
“Burlington was moored safely at dock when you wrote insurance, but you gave permission to fit out in the spring, and to move from dock to dock for the purpose of loading and unloading cargo. Look at your contract.”
It thus appears that the plaintiff recognized the contract as one for winter insurance only, and sought to ' maintain its validity by interpreting the permission to move from dock to dock to apply to the boat when engaged in navigation. I do not think that courts should place a construction upon a contract different from that which the parties themselves have placed upon it, in a case where it is susceptible of two constructions.
I think the judgment should be reversed, and no new trial ordered.